Title: To Benjamin Franklin from John Marsden Pintard, 16 May 1784
From: Pintard, John Marsden
To: Franklin, Benjamin



Sir—
Madeira 16th. May 1784

I beg leave to hand yr. Excy. the enclosed Introductory letter from my Uncle Elias Boudinot Esqr. & have the Pleasure

to inform you that I have Scince recd a Letter from the President of Congress enclosing me a Commission Under the great Seal of the United States Appointing me Commercial Agent for the United States at the Islands of Madeira & Porto Santo, to manage the occasional Concerns of Congress, to Assist the American Traders with my advice & to Solicit their Affairs with the Portugese Government. I am truley Sensible of the Honour Conferred on me by this Appointment, and it Shall be my Constant Study in the execution of my office, to give General Satisfaction to my Countreymen. I am happy in the Honour of this Introduction to you and if I can be any ways Usefull to your Excy. in this Island you will Please to command me. My Relation Mr. John Searle Senr. was Suddenly Caried off with a fit of the gout in the Stomach, in February last, but his Demise will make no alteration in the firm of the House the Buisness being carried on as usual by the Surviving Partners, who will ever make it their Study to Imitate the example of their worthy Partner. Any of your Excellency’s friends who may in their way from Europe to America Stop in at Madeira will be rec’d and treated with true American hospitality. The 27th. ulto. Arived here from Philadelphia the United States Indiaman Capt Thomas Bell bound for the Coast of Coromandel & Canton in China. She tooke in 125 Pipes of Wine for the India Market from Messrs. John Searle & Co. whose Vast Connections in the India trade Put it in their Power to give Some the full hints respecting the voiage. The Buisness of the Imperial East India Company is conducted by Messrs. John Searle & Co. at this Place. Should Your Excellcy or friends have Intrest with the french Company Trading to the East you will render me an eternal obligation by recommending this House to them. Should Your Excy. Honour

me with an Answer to this letter you will Please forward Those [via] London to the Care of Messrs. Beckford & James and those via Lisbon to the Care of Messrs. Herman Cremer Van Zeller & Dorhman Merchant there. Wishing your Excy. every degree of heath I remain with every Sentiment of Esteem & Regard Your Excellencys Most Obedient Humble Servant

John Marsden Pintard
(Copy)

